Citation Nr: 1636072	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1976 to August 1979, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's service connection claims for diabetes and hypertension.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a travel board hearing in May 2016.  A transcript of the hearing is in the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board finds that remand is necessary to afford all possible development before appellate adjudication.  

The Veteran contends that his type II diabetes and hypertension disabilities are a direct result of herbicide exposure during service.  In support of his claims, the Veteran submitted various articles, which suggest that herbicides were used at various military bases in Korea in the late 1970s, after the presumptive period.  The Veteran has also submitted pictures of his military base, which show vast areas of dead vegetation.  Also of record are the Veteran's lay statements, in which he indicated that during service, he transported and buried various drums, which contained defoliants.  He also states that, in 2010, he was told by a current serviceman that the military was currently digging up Camp Casey to remove barrels of various herbicides, to include Agent Orange.

In November 2014, the RO sought a formal finding from the Joint Services Records and Research Center (JSRRC) to determine if Agent Orange was present at Camp Casey during the Veteran's period of service.  In response to the request, the JSRRC indicated that the available chronology does not document the use, storage, spraying, or transportation of herbicides, nor does it document the specific duties performed by the battalion members along the Demilitarized Zone (DMZ).  See VA Memorandum received May 7, 2015.

In response, the Veteran has submitted an article referring to a prior Board decision which cited a Camp Carroll Task Force report dated December 2011 which found that drums of pesticides, herbicides, and solvents--not Agent Orange--were buried in Area D in 1978.  However, there is no showing that a similar situation existed at Camp Casey.  

Regardless, the Board finds that another opinion from the JSRRC is necessary.  The JSRRC should consider the Veteran's description of hauling 5-ton barrels for burial and his testimony that the barrels were labeled as herbicides and yellow in color in light of the pictures of dead vegetation at Camp Casey - including his description that one of these pictures depicts a Cat 9 diesel tractor equipped with spraying equipment.  The JSRRC should not provide a negative opinion solely because the Veteran did not serve in Korea during the presumptive period of April 1968 through August 1971.  

In addition, although the Veteran contends that his disabilities are entitled to presumptive service connection, such contentions do not preclude him from establishing service connection on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the Veteran's possible exposures in service cannot be determined at this time, the Board will defer its own determination as to the need for medical opinion until such time as a complete record has been developed and appropriate factual determinations can be made.  See generally Kahana v. Shinseki, 24 Vet. App. 428, 441 (2011) (noting the "chicken-or-egg" dilemma faced by the Board in obtaining medical opinions without first having sufficient evidence to make the underlying credibility determinations). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and allow them further opportunity to provide any further evidence of environmental contamination, including tactical herbicide use/storage, at Camp Casey during the Veteran's period of service.  

2.  After allowing the Veteran further opportunity to submit evidence, the AOJ should contact the JSRRC, or any other appropriate service department agency, requesting development to verify the Veteran's allegations of exposure during his service in Korea to Agent Orange (and/or other chemicals and compounds listed in 3.307(a)(6)).  

The JSRRC should consider the Veteran's description of hauling 5-ton barrels for burial and his testimony that the barrels were labeled as herbicides and yellow in color in light of the pictures of dead vegetation on Camp Casey - including his description that one of these pictures depicts a Cat 9 diesel tractor equipped with spraying equipment.

The JSRRC should also indicate whether there are any known environmental contamination studies of Camp Casey, including any investigations as to whether herbicides and/or other chemicals were buried at Camp Casey in the late 1970s. 

3.  When the development requested has been completed, the case should be reviewed on the basis of any additional evidence.  After conducting any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

